61DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomper et al. US 8,657,354.
Regarding claim 1, Pomper et al. disclose the claimed system with the intended use of providing oncological services to animals.  The system includes a powered transportation vehicle 10 (Fig. 1) with an outer shell or frame in which are housed a plurality of rooms including an examination room, a treatment room, and a changing room as pointed out in annotated Figure 2 below.  The “examination room” is considered to be a room with an intended use as being for examination. Also, the “examination room” is “configured” or capable of enabling a medical professional to examine and perform diagnostic testing on animals.  The “chemotherapy treatment room” is considered to be a room with an intended use as being for chemotherapy treatment.  Also, the “chemotherapy treatment room” is “configured” or capable of being used to perform treatments on animals.  The “changing room” is considered to be a room with an intended use as being for changing.  Also, the “changing room is “configured” or capable of enabling a medical professional to don or doff personal protective equipment.
While recitation of “one or more animals” is considered to be intended use and/or a function which the system of Pomper et al. is capable of performing.  Medical facilities and equipment used for humans is equally useable for animals given many biological similarities between humans and numerous animal species.  This fact is evidenced by Stegman US 2022/0142814.  Stegman discloses a medical apparatus for treatment of animals or humans (see the title as well as the abstract).  Such apparatus is for use as treatment of selected regions of the body of either animals or humans of tissue following surgical interventions (of animals or humans).  Thus, the position taken by Examiner is that a mobile medical system designed for “patients” is equally useable for patients being either human or animal. 

    PNG
    media_image1.png
    574
    778
    media_image1.png
    Greyscale


Regarding claim 3, the “treatment room” includes a treatment table 26 (Fig. 2).
Regarding claim 4, the treatment table is configured to fold down or be “retracted” when desired.  See column 9, the last two lines.
Regarding claim 5, Pomper et al. envisions the administration of chemotherapy agents intravenously.  See column 14, lines 35-40.
Regarding claim 8, the transportation vehicle shown in Figure 1 includes a driving compartment and an inherent powered source such as an engine.
Regarding claim 14, the transportation vehicle includes a generator.  See column 6, line 33.
Regarding claim 15, the transportation vehicle includes a portable imaging device.  See column 8, lines 16-18.
Regarding claim 16, the imaging device is an x-ray machine.  See column 8, lines 16-18.
Regarding claim 17, since the imaging device is portable it is capable of being positioned within the examination room.
Regarding claim 19, the outer frame includes an entryway or access door 14.  See column 5, line 14.
Regarding claims 18 and 20, the use of “climate control”, which inherently includes an air conditioner as well as selectively including a two-way fan, is described in column 9, line 19.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. US 8,657,354 in view of Brennan et al. US 5,511,594.
Pomper et al. disclose the claimed invention except for a negative pressure room and a biosafety hood capable of filtering air and capable of decreasing exposure to chemotherapeutic agents.  
Brennan et al. disclose a system which involves handling chemotherapeutic agents (see column 3, lines 36-39) and the use of negative pressure rooms and biohazard or “biosafety” hoods (see column 2, the last paragraph).  Note that a negative pressure room inherently includes fans to generation such negative pressure.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the mobile system of Pomper et al. with features relating to handling of chemotherapeutic agents comprising negative pressure rooms and biosafety hoods as taught by Brennan et al. because these features provide enhanced protection of people near chemotherapeutic agents and they would function equivalently in a mobile environment as they do in a static environment as disclosed by Brennan et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. US 8,657,354 in view of Brennan et al. US 5,511,594.
Pomper et al. disclose the claimed invention except for a refrigerator in the chemotherapy room.
Brennan et al. disclose a system which involves handling chemotherapeutic agents (see column 3, lines 36-39) and the use of a refrigerator 348 associated with product release where the product is a chemotherapeutic agent.  See column 10, lines 20-21.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the chemotherapy room of Pomper et al. with a feature relating to handling of chemotherapeutic agents comprising a refrigerator as taught by Brennan et al. because such chemo therapy related feature would function equivalently in a mobile environment as they do in a static environment as disclosed by Brennan et al.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. US 8,657,354 in view of Pellegrin, Jr. US 7,347,472.
Pomper et al. disclose the claimed mobile medical system except for the provision of a sink and a water tank for use therein.
Pellegrin, Jr. discloses a mobile medical system which includes a sink and water supply tank coupled thereto.  See column 9, lines 59-64.
 It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the mobile medical system of Pomper et al. with a sink and water supply tank coupled thereto as taught by Pellegrin, Jr. in order to provide perform sink related functions including washing hands.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. US 8,657,354 in view of Pellegrin, Jr. US 7,347,472.
Pomper et al. disclose the claimed mobile medical system except for the provision of a cabinetry.
Pellegrin, Jr. discloses a mobile medical system which including cabinetry.  See column 4, line 36.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the mobile medical system of Pomper et al. with cabinets as taught by Pelligrin, Jr. in order to provide storage space for medical items.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. US 8,657,354 in view of Lomis US D880,782.
In the instance when the patient of the mobile system of Pomper et al. is an animal (see the interpretation of such intended use in paragraph 4 above), Pomper et al. do not disclose the use of animal storage containers.
Lomis discloses a plurality of animal containers for use in an animal medical veterinary setting.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the mobile medical system of Pomper et al. with animal storage containers as taught by Lomis when treating animal patients.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pomper 2009/0268870 discloses a mobile radiation treatment vehicle.
Blackwell et al. 2007/0102946 disclose a mobile medical facility with critical care and operating room capabilities.
Mirabella 6,625,252 discloses an emergency vehicle with an imaging scanner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
10/10/22